Citation Nr: 1441887	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease, Bennett's fracture of right thumb, postoperative (hereinafter right thumb disability), currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected first carpal-metacarpal joint arthritis, right wrist, postoperative (hereinafter right wrist disability).

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected residual scar, status post open reduction internal fixation, right thumb (hereinafter right thumb scar).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for a right wrist disability and a right thumb scar and continued a 10 percent rating for a right thumb disability.  Initial 10 percent ratings for the right wrist disability and right thumb scar were assigned. 

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To schedule the Veteran for new VA examinations.

In June 2005, the RO granted service connection for a right thumb disability and assigned an initial non-compensable rating.  In December 2006, the RO raised the Veteran's disability rating to 10 percent due to pain causing less motion and the increasing gap between the fingers along with decreased usefulness of the right hand due to thumb pain.

In November 2008, the Veteran filed a claim for an increased rating and examinations were scheduled.  The RO inferred a claim for service connection for a right wrist disability.

In January 2009, the examiner considered the Veteran's subjective complaints concerning his wrist. The Veteran indicated pain, weakness, stiffness, instability, "locking", fatigability, lack of endurance, tenderness and guarding of movement. He indicated severe daily flare-ups of 4 hour duration involving increased pain and loss of function caused by increased activity.  The Veteran estimated his condition impaired his daily activities by 80 percent.  Ankylosis of the wrist joints was not noted.  Dorsiflexion of the wrist was shown to be to 40 degrees, palmar flexion to 30 degrees, radial deviation to 10 degrees and ulnar deviation to 20 degrees.   No additional limitation of motion was seen after three repetitions.  The examiner indicated the condition had moderate effects on the Veteran's usual occupation and daily activities.

As to his right thumb, the Veteran reported decreased strength, decreased coordination, frequent pain, weakness and loss of function. The Veteran indicated severe daily flare-ups lasting 2 to 4 hours and characterized by increased pain and loss of function.  Range of motion testing of the metatarsophalangeal joint was to 80 degrees, range of motion of the proximal interphalangeal joint was to 100 degrees and range of motion of the distal (terminal) interphalangeal joint was to 50 degrees.  The Veteran noted fatigue, weakness and lack of endurance in the other fingers of his right hand and limitation of motion in all fingers was present.  A 3/4 inch gap was identified between the tip of the thumb and the fingers; a 1/2 inch gap was noted between the tips of the fingers and the proximal transverse crease of the palm and a 2 inch gap between the thumb pad and fingers with thumb attempting to oppose the fingers.  Pushing, pulling and twisting strength in the right hand was noted to be abnormal.  The examiner indicated a 50 percent loss in strength.  A scar at the right thumb was noted to be 4 CM long x -0.5 CM wide which had paresthesia over the scar area; the scar was noted to be superficial, tender and normal in color.  The Veteran indicated he had pain in the scar that increased with cold weather and caused loss of function.

In April 2009, the RO granted service connection for a right wrist disability and a right thumb scar and assigned 10 percent initial ratings which the Veteran appealed in a July 2009 notice of disagreement.

In November 2012, the Veteran had another set of VA examinations to reassess the severity of his disabilities and scar.  In regard to the wrist, no flare-ups were noted, palmer flexion was noted to be 50 degrees with painful motion at 25 degrees, dorsiflexion was noted to be to 45 degrees with painful motion beginning at 15 degrees.  After three repetitions, palmer flexion was to 50 degrees with pain beginning at 45 degrees.  Functional impairment of the wrist was noted, to include less movement than normal, weakened movement and pain on movement.  Localized tenderness and pain on palpation of the joints/soft tissues were noted.  Muscle strength was noted to be 3/5.

As to the thumb, no flare-ups were noted.  Limitation of motion and evidence of painful motion were assessed.  A gap of less than 1 inch was noted between the thumb pad and the fingers.  There was no indication of a gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Repetition of motion did not cause any additional limitation of motion for any fingers.  Functional loss was noted in the thumb and additional limitation in range of motion was noted after repetitive testing, to include less movement than normal, weakened movement, excess fatigability and pain on movement.  Carpometacarpal joint ankylosis was noted in extension of the right thumb.   The ankylosis condition was not shown to result in limitation of motion or other digits or interfere with the overall function of the Veteran's hand.  The Veteran was not wearing any assistive devices.  

As to the Veteran's "post-operative right wrist scar," it was not noted to be painful or unstable.  The examiner noted its size as being 2.54 cm in length.  No other details were noted and the examiner did not provide details as to a scar on the right thumb.

In April 2013, the Veteran testified at a hearing before the Board.  The Veteran testified that after repetitive use his wrist became nearly useless.  He indicated he could not write due to the pain and wore a brace.  He indicated that because of his wrist and thumb disabilities he could not pick up anything remotely heavy, to include a coffee cup.   He indicated he did not use his wrist much and would just let it go limp because it hurt too much.  As to the thumb, the Veteran reported a gap between his thumb and the fatty part of his hand and that he could not touch the two together.  He estimated that if he gets up at 8 am, his thumb would be unusable at 2:30 or 3:00 o'clock in the afternoon.  He estimated his wrist range of motion was to 15 degrees palmar flexion and to 15 degrees dorsiflexion with pain.  He reported that his scar was painful and he was wearing a glove to protect it.

The Board finds that there is discrepancy between the severity of the right wrist disability and right thumb disability as described by the Veteran at the hearing and the results in the most recent VA examination, especially in regard to range of motion and functional loss and limitation.  The Board finds new examinations are necessary to adequately assess the severity of the Veteran's disabilities given evidence of record that they are continuing to worsen.

As to the Veteran's scar, it is unclear to the Board whether the November 2012 VA examiner inspected the service-connected right thumb scar when providing information regarding its size and other symptoms, especially in light of the different measurements and symptoms reflected in the January 2009 examination report and at the April 2013 hearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate the most recent VA treatment records with the claims file.
2.  Schedule the Veteran for a VA examination/s with an appropriate specialist or appropriate specialists to assess the current nature and severity of his service-connected right thumb disability, right wrist disability and right thumb scar.

The electronic claims file along with a copy of this REMAND must be made available to the VA examiner and the fact that the record was reviewed must be noted in the examination report.

All appropriate tests must be administered to include range of motion testing on the thumb and the wrist.  

The examiner should note whether favorable or unfavorable ankylosis is present in the thumb or the wrist.

Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  If possible, the examiner should estimate the degree of additional loss caused by such symptoms.

Specifically as to the thumb, the examiner should indicate whether a gap exists between the thumb pad and the fingers and the size of that gap in inches or centimeters.

Specifically as to the right thumb scar, the examiner should indicate the area in square inches or square centimeters and note whether it is unstable, painful, superficial or nonsuperficial.  In addition, the examiner should comment on whether there is a separate scar on the Veteran's wrist.  If so, the examiner should report as to its size and whether it is unstable, painful, superficial or nonsuperficial.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his right thumb, right wrist and right thumb scar and what impact, if any, those have on his occupational functioning.

3. To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



